FILED
                                                            Jun 29 2018, 1:33 pm

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court




                                IN THE

       Indiana Supreme Court
                  Supreme Court Case No. 18S-CR-50

                        Matthew Edmonds
                       Appellant (Defendant below),

                                    –v–

                           State of Indiana
                         Appellee (Plaintiff below).


                           Decided: June 29, 2018

    Appeal from the Marion Superior Court, No. 49G05-1506-F3-20232
                 The Honorable Grant W. Hawkins, Judge

              On Petition from the Indiana Court of Appeals,
                          No. 49A05-1703-CR-400



                         Opinion by Justice David
Chief Justice Rush, Justice Massa, Justice Slaughter, and Justice Goff concur.
David, Justice.

   In Paquette v. State, a decision handed down today, we found that only
one Level 3 felony conviction is authorized under Indiana Code section
35-44.1-3-1 when a defendant engages in a single act of resisting law
enforcement while operating a vehicle that causes multiple deaths. Here,
we decide a similar question: whether multiple felony convictions are
authorized by Indiana Code section 35-44.1-3-1 where a single act of
resisting law enforcement while operating a vehicle causes the death of
one person and serious bodily injuries to two other people. We reach the
same conclusion as we did in Paquette. As written, the statute permits
only one conviction—in this case, the highest chargeable offense—for each
instance of resisting law enforcement, regardless of how many people are
harmed.


Facts and Procedural History
   On the morning of June 8, 2015, Matthew Edmonds entered a Walmart
in Beech Grove, Indiana. Edmonds was observed stuffing a variety of
food and clothing items into old plastic bags. He then walked past the
point of sale without paying for those items. The store’s asset protection
manager, Timothy Dunlop, called 911 and told dispatchers about the theft.
He also informed them that Edmonds had gotten into a tan Chevy Tahoe
after leaving the store. Dunlop shared the vehicle’s license plate number
with dispatchers.

   Beech Grove Police Officer Josh Hartman was the first to arrive on the
scene. Officer Darrin McGuire also responded, but he waited outside the
parking lot. When Officer Hartman entered the lot, he spotted a vehicle
matching the description and pulled up behind it. Edmonds quickly sped
off and exited the parking lot.

   Officers Hartman and McGuire immediately gave chase with their
lights and sirens activated. They followed Edmonds as he traveled
northbound on a southbound lane of Emerson Avenue. Edmonds’ vehicle
reached speeds upwards of 80 miles per hour on a 40-mile-per-hour road.
When Edmonds entered the intersection of Emerson Avenue and


Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018        Page 2 of 9
Raymond Street, he drove through a gas station, jumped a median, and
continued driving westbound on an eastbound lane of Raymond Street.
Law enforcement, including Indianapolis Metropolitan Police Department
(“IMPD”) officers who later joined the chase, decided that it was too
dangerous to keep pursuing Edmonds at such high speeds. They called
off the chase, but stayed on the lookout for Edmonds.

   Not long afterward, Edmonds re-emerged on State Street, near the
Minnesota Street intersection. Edmonds was seen by IMPD officers
traveling north on State Street’s southbound lanes. Officers followed
cautiously and Edmonds continued north, until he drove past a red light
at the intersection of State Street and Prospect Avenue. At the same time,
Donna Niblock was crossing that intersection in her Ford pickup truck,
traveling west on Prospect Street. Her daughter, Ladonna Rogers was in
the front passenger seat and her grandson, Johnathan Rogers, was in the
back. All three had their seatbelts fastened.

   As Edmonds ran the red light, his vehicle collided with the driver’s side
of Niblock’s truck. The impact flipped Niblock’s truck in the air. Niblock
died as a result of her injuries. Ladonna and Johnathan Rogers survived
the crash, but they each suffered serious bodily injuries.

   The State charged Edmonds with a total of twelve counts. Among
those were one count for resisting law enforcement by fleeing in a vehicle
causing death, a Level 3 felony; and two counts for resisting law
enforcement by fleeing in a vehicle causing serious bodily injury, Level 5
felonies. Edmonds was also charged with four counts related to leaving
the scene of an accident—one for failure to remain at the scene of an
accident with death, a Level 5 felony; two for failure to remain at the scene
of an accident with injury, Level 6 felonies; and one for failure to remain at
the scene of an accident, Class B misdemeanors. Edmonds was found
guilty as charged on all twelve counts.

   Edmonds successfully motioned to receive a judgment on the evidence
on three charges related to driving with a suspended license. The trial
court dismissed those charges, finding that the State failed to present
sufficient evidence to support the jury’s verdict. The trial court also
merged the Level 3 felony resisting law enforcement causing the death of


Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018           Page 3 of 9
another person charge with the Level 5 felony reckless homicide charge.
On the remaining eight charges, Edmonds received an aggregate sentence
of twenty-five years.

   Edmonds appealed, arguing that the State did not present sufficient
evidence to support a finding that he was still resisting law enforcement
when the crash occurred. Edmonds then filed a motion for leave to file an
amended brief. He planned to argue that multiple felony resisting law
enforcement convictions were not permitted under the relevant statute.
The Court of Appeals denied Edmonds’ motion and decided that it
would, sua sponte, address the concerns Edmonds planned to raise.

   However, instead of addressing the statutory issue, the Court of
Appeals dismissed a total of five convictions based on double jeopardy
grounds not raised by either party. Two of the dismissed convictions
were Level 5 felonies for resisting law enforcement. The other three were
the lesser of the four convictions for failure to remain at the scene of an
accident. The Court of Appeals also addressed the sufficiency of evidence
issue Edmonds originally raised in his appeal. It found that the State
presented sufficient evidence to support a finding that Edmonds was
resisting law enforcement when the crash occurred and affirmed the
remaining Level 3 felony resisting law enforcement conviction. The Court
of Appeals then remanded to the trial court for resentencing on Edmonds’
remaining convictions.

  The State sought transfer, which we granted, thereby vacating the
Court of Appeal’s opinion. Ind. Appellate Rule 58(A).


Standard of Review
   Matters of statutory interpretation, which inherently present pure
questions of law, are reviewed de novo. Jackson v. State, 50 N.E.3d 767, 770
(Ind. 2016).




Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018         Page 4 of 9
Discussion and Decision
   The facts presented in this case bear a remarkable similarity to those
found in Paquette v. State. Both defendants used a vehicle to flee from law
enforcement and the pursuit ended in a horrific crash involving innocent
motorists. Both defendants also faced multiple felony resisting law
enforcement charges stemming from a single act of resisting. But the issue
presented here is a slightly different one. Whereas in Paquette we
addressed whether multiple Level 3 felony convictions are permitted
under Indiana Code section 35-44.1-3-1 where multiple people are killed,
here the felony convictions varied in levels; one conviction was a Level 3
felony while two others were Level 5 felonies.

   Thus, the precise question we address in this case is whether Indiana
Code section 35-44.1-3-1 allows for a Level 3 felony and two Level 5 felony
convictions stemming from a single act of resisting law enforcement
where the act of resisting resulted in the death of one person and serious
bodily injury to two others. Applying the Paquette holding, we find that
here too the statute authorizes only one conviction—that is, the highest
chargeable offense.

   As a threshold matter, however, we address the constitutional basis for
the Court of Appeals’ decision to vacate five convictions.


I. The doctrine of judicial restraint persuades us that
   we should avoid a constitutional question where a
   dispositive statutory question still exists.
   In vacating Edmonds’ convictions—two Level 5 felony resisting law
enforcement counts and three lesser counts for leaving the scene of an
accident—the Court of Appeals rooted its decision in constitutional
double jeopardy prohibitions. It found that “under the actual evidence
test, [all duplicative convictions] stemmed ‘from the same action, on the
same day, at the same place,’ . . . because for the purposes of the charged
incidents, Edmonds ran one light and crashed into one vehicle.” Edmonds
v. State, 86 N.E.3d 414, 418 (Ind. Ct. App. 2017) (internal citations omitted).


Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018            Page 5 of 9
Accordingly, the court held that Edmonds could only be punished for one
act of resisting law enforcement and one act of leaving the scene of an
accident.

   While a reviewing court can freely choose any apparent statutory or
common law basis upon which to sustain a judgment, our Court has long
cautioned against deciding cases on a constitutional basis where other
options for disposing of the issue exist. When there are issues in a case
that can be decided on either of two grounds—one involving a
constitutional question and the other a question of statutory
construction—the reviewing court should decide only the latter. Indiana
Wholesale Wine & Liquor Co. v. State ex. rel. Indiana Alcoholic Beverage
Comm’n, 695 N.E.2d 99, 106 (Ind. 1998). In other words, “‘constitutional
issues are to be avoided as long as there are potentially dispositive
statutory or common law issues still alive.’” Id. at 107 (quoting Bayh v.
Sonnenburg, 573 N.E.2d 398, 402 (Ind. 1991)).

   Here, not only is a potentially dispositive issue—the statutory
interpretation question related to Indiana Code section 35-44.1-3-1—still
an option for resolving the matter, the Court of Appeals decided to vacate
two Level 5 felony resisting law enforcement convictions based on
constitutional grounds not raised by either party. Edmonds’ motion for
leave was denied because the Court of Appeals planned to address his
concerns sua sponte. But rather than addressing the statutory construction
argument Edmonds sought to raise, the court assessed the
constitutionality of the felony resisting law enforcement convictions. It
then applied the same rationale to the “failure to remain at the scene of an
accident” convictions, which were not being challenged by either party.

   Because a potentially dispositive statutory issue is still at play here, we
elect to address whether the statute authorizes multiple convictions before
considering any constitutional basis for vacating the resisting law
enforcement convictions. Likewise, in the spirit of exercising judicial
restraint, we decline to address the constitutionality of the multiple
convictions for leaving the scene of an accident; we are not inclined to
address these convictions sua sponte, as did the Court of Appeals.




Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018           Page 6 of 9
   To be clear, we do not second-guess or doubt the Court of Appeals’
constitutional analysis. We also do not endorse it. Instead, we are
persuaded by the doctrine of judicial restraint to exhaust other options for
resolving the matter before deciding the constitutionality of a statute. We
are also reluctant to address the constitutionality of convictions that no
one has challenged. Accordingly, we put aside questions of double
jeopardy and address only the statutory interpretation question, which we
find resolves this matter.


II. Indiana Code section 35-44.1-3-1 authorizes only
    one felony conviction where a single act of
    resisting causes death and serious bodily injury.
   In Paquette v. State, we found that Indiana Code section 35-44.1-3-1,
which makes resisting law enforcement unlawful, was intended to
authorize only one Level 3 felony conviction for each act of resisting, even
where multiple deaths are caused by the use of a vehicle. Our rationale
relied on principles of statutory interpretation to conclude that each
discrete incident outlined in subsection (a) constitutes a separate offense
of resisting law enforcement. When more than one of those incidents
occurs, we may uphold multiple resisting law enforcement convictions,
but a single discrete incident can be the basis for only one conviction. We
also found that subsection (b), which makes an offense under subsection
(a) a felony, creates no new or independent offense; the subsection merely
enhances the degree of the offenses outlined in subsection (a). Therefore,
when a single act of resisting law enforcement while using a vehicle
causes three deaths, as occurred in Paquette, the statute authorizes only
one Level 3 felony resisting law enforcement conviction. This is because
an offense that involves a single affray with police will continue to be a
single harm to the peace and dignity of the State, regardless of how many
other people are killed.

  Like Paquette, Edmonds resisted law enforcement while using a
vehicle. And like Paquette, Edmonds was charged and convicted under
subsection (b). But Edmonds’ multiple convictions were not all Level 3



Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018          Page 7 of 9
felonies. He was charged with one Level 3 felony for fleeing from law
enforcement while “operat[ing] a vehicle in a manner that cause[d] the
death of another person,” Ind. Code § 35-44.1-3-1(b)(3), and was also
charged with two Level 5 felonies for fleeing from law enforcement while
“operat[ing] a vehicle in a manner that cause[d] serious bodily injury” to
two people. Ind. Code § 35-44.1-3-1(b)(2)

   We find that the analysis in Paquette resolves the issue here. Whether
multiple people are killed or, as in this case, some are killed and others are
seriously injured, the offense continues to be a single harm to the peace
and dignity of the State if it stems from a single instance of resisting law
enforcement. Accordingly, Edmonds can be convicted of only one felony
resisting law enforcement offense—whichever one is the most severe
chargeable offense—where one act of resisting causes death and serious
bodily injury.


Conclusion
   As written, Indiana Code section 35-44.1-3-1 authorizes only one
conviction—the highest chargeable offense—where a defendant engages
in a single instance of resisting law enforcement while using a vehicle and
causes both death and serious bodily injury. Accordingly, we reverse the
trial court on two Level 5 felony resisting law enforcement convictions,
affirm the trial court as to the remaining convictions, and remand for
resentencing.


Rush, C.J., and Massa, Slaughter, and Goff, JJ., concur.



ATTORNEYS FOR APPELLANT
Victoria L. Bailey
Marion County Public Defender
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE




Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018           Page 8 of 9
Curtis T. Hill, Jr.
Attorney General of Indiana

Angela N. Sanchez
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 18S-CR-50 | June 29, 2018   Page 9 of 9